Citation Nr: 1500991	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-11 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel










INTRODUCTION

The Veteran had active duty service from October 1990 to May 1991 and active duty for special work (ADSW) service from August 2005 to February 2006.  He also had other service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for Post-9/11 GI bill benefits.

In December 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After taking further action, the agency of original jurisdiction (AOJ) confirmed and continued the prior denial and returned the case to the Board.

In correspondence dated in March 2014, the Veteran indicated that he would like to appoint a representative to assist him with his appeal.  In November 2014, the Board wrote the Veteran and provided him with the forms and information necessary to effectuate such an appointment.  He was informed that if no response to the Board's letter was received within 30 days, the Board would presume that he wished to represent himself.  Thirty days has since passed, and no response has been received.  As such, it is presumed that the Veteran wishes to proceed without a representative.

All of the available evidence pertaining to the Veteran's claim is presently contained in his paper VA education folder.  There is no electronic Virtual VA file associated with the Veteran's claim, and his electronic Veteran Benefits Management System (VBMS) file does not contain any documents at this time.  

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

An individual is eligible for educational assistance under the provisions of the Post-9/11 GI Bill if, among other things, commencing on or after September 11, 2001, he or she serves an aggregate of at least 90 days on active duty in the Armed Forces (excluding entry level and skill training), and continues on active duty.   38 U.S.C.A. § 3311(b)(8) (West 2014); 38 C.F.R. § 21.9520(a)(1) (2014).

The Veteran contends, in essence, that he satisfies the requirements for basic eligibility for educational assistance under the provisions of the Post-9/11 GI Bill as a result of his period of ADSW from August 2005 to February 2006.  He maintains that he was ordered to ADSW under 32 U.S.C.A. § 502(f) for purposes of responding to a national emergency (in support of Hurricane Katrina operations).

The Veteran's service records corroborate his allegations with respect to his ADSW service.  Orders from the Office of the Adjutant General of Louisiana, dated in September 2005, reflect that the Veteran was ordered to ADSW beginning in August 2005.  The orders list their purpose as "Support of Hurricane Katrina Operations," and cite Title 32, United States Code, Section 502(f), as the controlling authority.  In addition, the record contains a DD Form 214 (Certificate of Release or Discharge from Active Duty) reflecting a period of 5 months and 26 days of ADSW service from August 2005 to February 2006.

Under regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2014); see also 38 U.S.C.A. § 101(22)(C) (2014) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. § 502); 38 C.F.R. § 3.6(c)(3) (2014) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

However, in January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows:  (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and (2) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill.  Pub. L. No. 111-377, § 101(d) (effective dates).  (Notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).

In December 2013, the Board remanded the Veteran's case in order to obtain clarification and certification from the service department with respect to whether the Veteran's ADSW service from August 2005 to February 2006 was qualifying "active duty" service for purposes of establishing basic eligibility for educational assistance under the provisions of the Post-9/11 GI Bill.  In response to the request for clarification, the service department stated, in pertinent part, "There is nothing in his/her file showing that this [service member] has any [Active Guard Reserve] Title 32 USC 502(f) Chapter 33 qualifying periods after 11 Sep. 2001" and "[t]he period of 20058029 - 20060223 does not qualify since the [service member] was Active Duty Special Work under Title 32."

Upon review, the Board finds that the basis of the service department's response is unclear.  As noted above, the amended statute specifically includes in the definition of "active duty" for purposes of the Post-9/11 GI Bill "full-time service in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds."  38 U.S.C.A. § 3301(C)(ii) (2014).  It is unclear from the service department's response why the Veteran's period of ADSW service from August 2005 to February 2006 does not meet the amended definition.  The Board cannot discern from the response, for example, whether the Veteran's service under section 502(f) of title 32 was not "authorized by the President or the Secretary of Defense," whether it was not "for the purpose of responding to a national emergency declared by the President and supported by Federal funds," or whether, for other reasons, his service otherwise fails to satisfy the requirements of 38 U.S.C.A. § 3301(C)(ii).

As a general matter, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2014); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  However, in this case, the service department's findings appear to conflict, at least facially, with the evidence of record reflecting that the Veteran was ordered to duty under 32 U.S.C.A. § 502(f) in support of Hurricane Katrina operations.  As such, the Board finds it necessary to seek further clarification from the service department before proceeding to the merits of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the service department to provide further clarification with respect to the specific reasons that the Veteran's period of ADSW service from August 2005 to February 2006 does or does not qualify as "full-time service in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds."  38 U.S.C.A. § 3301(C)(ii) (2014).  Inform the service department that orders from the Office of the Adjutant General of Louisiana, dated in September 2005, reflect that the Veteran was ordered to ADSW beginning in August 2005; that the orders list their purpose as "Support of Hurricane Katrina Operations," and cite Title 32, United States Code, Section 502(f), as the controlling authority; and that the record contains a DD Form 214 (Certificate of Release or Discharge from Active Duty) reflecting a period of 5 months and 26 days of ADSW service from August 2005 to February 2006.  Copies of the relevant documents should be provided for the service department's review.

If it is the service department's conclusion that the Veteran's period of ADSW service from August 2005 to February 2006 does not qualify as "active duty" under the amended definition set out at 38 U.S.C.A. § 3301(C)(ii), an explanation should be provided as to why that is so.  If, for example, the Veteran's service under section 502(f) of Title 32 was not "authorized by the President or the Secretary of Defense," or was not "for the purpose of responding to a national emergency declared by the President and supported by Federal funds," that fact (or those facts) should be specifically noted, and the legal authority for any such conclusion(s) should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

